DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/15/2021 has been entered.  An action on the RCE follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, last two lines, the recitation of “wherein a portion of the light reception surface of the pad wiring line is exposed” is unclear because line 7 of claim 31 recites “the light reception 

In claim 60, last line, the recitation of “wherein a portion of the light reception surface of the pad wiring line is exposed” is unclear because line 8 of claim 60 recites “the light reception surface of the sensor substrate”.  It is unclear how the light reception surface of the sensor substrate becomes the light reception surface of the pad wiring line.  Claim 60, line 9, also recites the pad wiring line is on the light reception surface.  It is unclear how the light reception surface is exposed.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,312,281. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 31-63 are generic to claims 1-30 of U.S. Patent No. 10,312,281.  The claimed invention (claims 31-63) of the present application is a mere broader version of the claimed invention (claims 1-30) of the above .

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 31, 33-41, 44-50, 53-60 and 62-63, in compliance with 35 U.S.C. 112, second paragraph, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takahashi et al. (US 2011/0233702, of record).
Takahashi et al. discloses, as shown in Figures, a light-detecting device comprising:
	a sensor substrate (31) having a pixel region in which photoelectric conversion sections (PD) are arranged in an array;
	a circuit (FD, Tr1-Tr4) on a surface opposed to a light reception surface for the photoelectric conversion sections of the sensor substrate;
	a through hole via (part of 68) in a peripheral region located outside the pixel region and extending to the circuit from the light reception surface of the sensor substrate;
	a pad wiring line (upper portion of 68 connecting 68s integral with 56-58) on the light reception surface in the peripheral region; and
	an insulating layer (61,62) disposed opposite the light-receiving surface from the pad wiring line,

		wherein the first thickness is different than the second thickness,
		wherein the pad wiring line is disposed above the first thickness of the insulating layer, and
		wherein a light reception opening (at 70) is disposed above the second thickness of the insulating layer.

Regarding claims 33, 44 and 53, Takahashi et al. discloses a device (Tr1-Tr4 with wiring 40) is disposed in a position superimposed on the pad wiring line on the surface of the sensor substrate.

Regarding claims 34 and 54, Takahashi et al. discloses the through hole via includes an embedded wiring portion (part of 40) provided at the light reception surface of the sensor substrate and a through hole via portion formed integrally with the embedded wiring portion, and
	the pad wiring line is directly laminated on the embedded wiring portion.

Regarding claims 35 and 55, Takahashi et al. discloses the embedded wiring portion is embedded on the light reception surface of the sensor substrate.


	the pad wiring line and the light-shielding film are configured of a same layer.

Regarding claims 37, 48 and 57, Takahashi et al. discloses the device further comprising a light-shielding film (63) having light reception openings corresponding to the photoelectric conversion sections, wherein the light-shielding film is provided on the second thickness, and the pad wiring line is provided on the first thickness.

Regarding claims 38, 49 and 58, Takahashi et al. discloses the insulating layer (61,62) has a laminate structure formed from a plurality of different materials, and
	a film of an upper layer portion of the laminate structure is removed (at 70) in the pixel region [0131].

Regarding claims 39, 50 and 59, Takahashi et al. discloses a circuit substrate comprising a drive circuit (Tr6-Tr8) is bonded to the surface of the sensor substrate.

Regarding claim 40, Takahashi et al. discloses a light-receiving surface side of the second thickness is closer to the sensor substrate than a light-receiving surface side of the first thickness [Figures].



Regarding claim 45, Takahashi et al. discloses the through hole via includes an embedded wiring portion (part of 40) provided at the light reception surface of the sensor substrate and a through hole via portion formed integrally with the embedded wiring portion, and
	the pad wiring line is directly laminated on the embedded wiring portion.

Regarding claim 46, Takahashi et al. discloses the embedded wiring portion is embedded on the light reception surface of the sensor substrate.

Regarding claim 60, Takahashi et al. discloses, as shown in Figures, an electronic apparatus comprising:
	a light-detecting device comprising:
		a sensor substrate (31) having a pixel region in which photoelectric conversion sections (PD) are arranged in an array;
		a circuit (FD, Tr1-Tr4) on a surface opposed to a light reception surface for the photoelectric conversion sections of the sensor substrate;
		a through hole via (part of 68) in a peripheral region located outside the pixel region and extending to the circuit from the light reception surface of the sensor substrate;
		a pad wiring line (upper portion of 68 connecting 68s integral with 56-58) on the light reception surface in the peripheral region;

		wherein the insulating layer has a first thickness corresponding to the peripheral region (on the left side of Figure 4, including portion under the pad wiring line 68) and a second thickness (on the right side of Figure 4, including portion at 70) corresponding to the pixel region,
		wherein the first thickness is different than the second thickness,
		wherein the pad wiring line is disposed above the first thickness of the insulating layer, and
		wherein a light reception opening is disposed above the second thickness (at 70) of the insulating layer.

Regarding claim 62, Takahashi et al. discloses the sensor substrate and the circuit substrate are bonded such that a first wiring (41) of the senor substrate and a second wiring (55) of the circuit substrate face each other [Figure 4].

Regarding claim 63, Takahashi et al. discloses the first wiring and the second wiring are electrically connected by the through hole via (part of 68) [Figure 4].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 32, 42-43, 51-52 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 2011/0233702, of record).
Regarding claims 32, 42 and 51, Takahashi et al. discloses the device further comprising:
	a protective film (69,71,72,73) provided on the light reception surface to cover the pad wiring line;
	an on-chip lens (74) provided on the protective film;
	a pad opening (77) provided in the protective film.
Takahashi et al. does not disclose the pad opening to expose the pad wiring line.  However, Takahashi et al. discloses the pad opening (77) provided in the protective film to expose a pad (78) which is the integral of the pad wiring line 68 and 56-58.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form to integrate of the pad (78) of Takahashi with the wiring line 68 and 56-58 as the pad wiring line so that the opening (77) expose the pad wiring line, such as taught by Figure 4 in order to form the pad for external connections.

Regarding claims 43 and 52, Takahashi et al. discloses an on-chip lens (74) provided on the protective film.

Regarding claim 61, Takahashi et al. discloses the pad (78) is connected with an external wiring (79).  Takahashi et al. does not disclose the pad wiring line (integral of 68, 78 and 56-57) is directly connected with the external wiring (79).  However, Takahashi et al. discloses the pad 78 and the wiring lines 68 and 56-58 are electrically connected to each other.  Therefore, it would .

Response to Arguments
6.	Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
It is argued, at page 9 of the Remarks, that claims 31 and 60 are proper because a person of ordinary skill would have a proper understanding of these claim terms upon reading the application as original filed, including Figure 2.  This argument is not convincing because the recitation of wherein a portion of the light reception surface of the pad wiring line is exposed” is unclear.  Note that Figure 2 of the current application shows the pad wiring line 8 forms on and covers a portion of the light reception surface of the substrate 2, such that the portion of the light reception surface of the substrate is not exposed.  Therefore, claim 31 and 60 are still being rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite.

It is argued, at pages 11-13 of the Remarks, that Takahashi et al. does not disclose the insulating layer has a first thickness corresponding to the peripheral region and a second thickness corresponding to the pixel region, wherein the first thickness is different than  the second thickness, wherein the pad wiring line is disposed above the first thickness of the insulating layer, as recited in claims 31 and 60.  This argument is not convincing because Takahashi et al. discloses, as shown in mark-up Figure 4 below, that the insulating layer (61,62) has first thickness (on the left side of Figure 4) corresponding to the pixel region, wherein the first 

[AltContent: arrow][AltContent: textbox (A second thickness)]
    PNG
    media_image1.png
    401
    873
    media_image1.png
    Greyscale
Mark-up Figure 4 of Takahashi et al.


[AltContent: rect]
[AltContent: rect][AltContent: arrow]
[AltContent: arrow]





59












It is argued, at pages 11-13 of the Remarks, that Takahashi et al. does not disclose a portion of the light reception surface of the pad wiring line is exposed.  This argument is not convincing due to the rejection under 35 U.S.C. 112(b), second paragraph.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897